879 So.2d 688 (2004)
Luke ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-3948.
District Court of Appeal of Florida, Fourth District.
August 11, 2004.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the revocation of probation and sentences in the two cases appealed herein, in which Appellant's assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). However, we remand for entry of written orders of revocation of probation which specify the conditions Appellant was found to have violated. See, e.g., Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001). See also Johnson v. State, 840 So.2d 1115 (Fla. 1st DCA 2003).
GUNTHER, STONE and SHAHOOD, JJ., concur. *689